Citation Nr: 1210255	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  05-24 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as a mental disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to December 1980 and from August 1991 to February 1992.  He also had periods of service with the Army National Guard between July 1984 and May 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for the claimed disabilities.  

This matter was previously remanded by the Board in February 2008 and February 2010 for additional development.

The Board notes that the Veteran also perfected an appeal for service connection for arthritis.  However, in an October 2011 rating decision, the RO granted service connection for degenerative joint disease of the left ankle and left hand, and assigned a 10 percent rating for each condition, effective June 9, 2004.  This represents a full grant of the benefit sought on appeal.  Therefore, the issue of service connection for arthritis is no longer before the Board, as a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to that issue.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that additional development is necessary with respect to the Veteran's appeal.

In correspondence dated July 2011, VA informed the Veteran that it had obtained information indicating that he had been in receipt of Social Security Administration (SSA) benefits since September 2008.  This information was relevant to the Veteran's nonservice-connected pension benefits.  However, the SSA records themselves have not been associated with the claims file. 

SSA decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992) (concluding VA has a duty to obtain SSA records when it has actual notice that the veteran was receiving SSA benefits); see also Collier v. Derwinski, 1 Vet. App. 413 (1991); Brown v. Derwinski, 2 Vet. App. 444 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that where SSA disability benefits have been granted, a remand to obtain SSA records is required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records.").  Thus, the Board finds that a remand for all medical records held by SSA is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request from the Social Security Administration all records pertinent to the Veteran's claim for disability benefits as well as medical records relied upon concerning that claim.  If the search for such records has negative results, the AMC/RO should notify the Veteran and place a statement to that effect in the Veteran's claims file.

2.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


